Filed 8/16/16 In re Pablo N. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F072776
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. JJD066609)
                   v.

PABLO N.,                                                                                OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Hugo J. Loza,
Judge.
         Jennifer Mouzis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Gomes, Acting P.J., Kane, J. and Smith, J.
       The court sustained allegations in a petition (Welf. & Inst. Code, § 602) charging
appellant Pablo N. with carrying a loaded firearm in public (count 1/Pen. Code,
§ 25850)1, a misdemeanor, carrying a concealed firearm (count 2/§ 25400, subd. (a)), a
misdemeanor, and possession of a firearm in a school zone (count 3/§ 626.9), a felony.
Following independent review of the record pursuant to People v. Wende (1979)
25 Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On October 9, 2015, R.G. was at a football game at Woodlake High School, sitting
in the second row from the top of the bleachers, when she noticed the smell of marijuana.
She also saw someone who had been sitting in the top row of the bleachers walk over and
say something to a police officer. A short time later, R.G. looked behind the bleachers
and saw three people running, including one who wore a dark shirt and dark pants. As
the person dressed in dark clothing ran towards the bleachers, he lifted his shirt and
pulled out a handgun from his waistband.
       Woodlake Police Officer Carl Santos was on duty at the football game when
another officer informed him of a report that several subjects were smoking marijuana on
the east end of the football field. Officer Santos went to the indicated location and saw
four to five subjects who then began walking away from him. Santos searched the area
and found a longboard, a bottle of Malibu rum, and a plastic baggie that contained what
appeared to be marijuana residue. In some bushes in a planter, he found a loaded
semiautomatic handgun with a clip attached to it.
       As Officer Santos searched the area, R.G. approached him. After taking a
statement from R.G., Santos was informed by several spectators in the bleachers that two
of the subjects had run into the boys’ locker room. Officer Santos and other officers
searched the locker room, located appellant and another male, and detained them. Santos

1      All further statutory references are to the Penal Code.


                                             2
then brought R.G. to the location and conducted an infield showup. R.G. unequivocally
identified appellant as the person that she had seen earlier pulling a handgun from his
waist band. Officer Santos conducted the infield showup within 15 minutes of when
R.G. approached him.
       On October 14, 2015, the district attorney filed a petition charging appellant with
the three charges that the court sustained.
       On November 4, 2015, the court held a jurisdictional hearing on the petition.
       On November 18, 2015, the court aggregated time from a prior petition and set
appellant’s maximum term of confinement at five years eight months consisting of the
aggravated term of five years on count 3, stayed terms on counts 1 and 2, and an eight-
month term on a prior adjudication for arson (§ 451, subd. (d)). It also committed
appellant to the Tulare County Mid Term Program for a maximum term of one year.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3